Citation Nr: 1817831	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-52 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability (previously claimed as a nervous disorder).

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1944 to November 1945.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  Although the Veteran requested a hearing and has not been afforded one, the decision below grants all benefits sought on appeal in full; thus, the failure to provide a hearing is harmless in this case.

Notwithstanding the fact that the Agency of Original Jurisdiction (AOJ) has adjudicated this matter as an original claim of service connection, a review of the record shows the Veteran was already previously denied service connection for a nervous disorder in an unappealed July 1948 rating decision.  Thus, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

While the Veteran framed his claim as one for posttraumatic stress disorder (PTSD), a review of the record shows a different psychiatric diagnosis (for unspecified depressive disorder).  Thus, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A final July 1948 rating decision previously denied the Veteran service connection for a nervous disorder because no such disability was shown at the time; evidence received since that denial includes a new June 2015 VA examination report diagnosing unspecified depressive disorder related to experiences in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

2.  The Veteran's service personnel and treatment records confirm that he served in Germany as part of the Rhineland campaign during World War II (in 1944 and 1945); by history, the Rhineland campaign is known to have involved the advance of Allied forces from France into Germany; the Veteran has provided competent and credible lay allegations of fear of hostile military and terrorist activity during a June 2015 VA psychiatric examination during his time in Germany that are certainly consistent with the circumstances of his service; the June 2015 VA examiner diagnosed unspecified depressive disorder and opined that such disability is related to those reports of fear; and there are no other contradictory (or even pertinent) medical opinions in the record.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a psychiatric disability (previously claimed as nervous disorder).  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).

2.  Service connection for an acquired psychiatric disability (specifically unspecified depressive disorder) is warranted.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


ORDER

The appeal is granted.


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


